Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This was an application to the District Court for a writ of certiorari to the County Court of Sonoma County. The affidavit of the defendant, Wilson, who applied for the writ, avers that one Boggs, a Justice of the Peace, rendered a judgment in the action in favor of the plaintiff against the defendant; that he appealed therefrom to the County Court, where judgment was again rendered against him; that the complaint in the action is for the recovery of personal property of the alleged value of one hundred and sixty-seven dollars and fifty cents, and it prays for judgment for the possession of the property, or the value thereof, to wit: one hundred and sixty-seven dollars and- fifty cents, together with two hundred dol*468lars damages and costs of suit. The District Court issued the writ and rendered a judgment reversing, setting aside, and annulling the judgment of the County Court, and for costs against the plaintiff, from which he appeals.
The affidavit on which the application for the writ of certiorari is founded is insufficient, as it does not set forth the amount of the judgments rendered either by the Justice of the Peace or the County-Court. That was an essential fact necessary to be averred in order to show that they had exceeded their jurisdiction. The District Court, therefore, erred in granting the order for the writ. The proceedings before the Justice of the Peace and in the County Court were set forth in the return to the writ, by which it appears that the former rendered a judgment for fifty-seven dollars and fifty cents, and the latter for twenty dollars and costs. They did not therefore exceed their jurisdiction in rendering these judgments, and the mere fact that the plaintiff in his complaint prayed for the recovery of the property or its value, one hundred and sixty-seven dollars and fifty cents, with two hundred dollars damages and costs, did not render the judgments they entered an excess of jurisdiction. The prayer for damages might have been stricken out or disregarded. It ought not to have turned him out of Court. (Van Etten v. Gilson, 6 Cal. 19.) The District Court therefore erred in reversing the judgment.
The judgment of the District Court is reversed, and the proceedings relating to the writ of certiorari are dismissed at the cost of the respondent.